Title: To James Madison from Philippe-André-Joseph de Létombe, 7 April 1802 (Abstract)
From: Létombe, Philippe-André-Joseph de
To: Madison, James


7 April 1802, Paris. Notes that the letter JM wrote him from Virginia on 25 Aug. 1801 could not have been more favorable to him. His passage from New York to Lorient and his arrival in Paris made him aware of his good fortune in having merited JM’s commendation. The Americans and the French are very pleased with these evidences of JM’s kindness and esteem; moreover, they value the one who is thus honored. JM’s reputation is equally great in the two hemispheres. Hopes JM will long enjoy it and long continue in his post under a president born for the happiness of mankind. In a postscript, conveys his respects to Mrs. Madison and her sisters.
 

   
   RC (DLC). 2 pp.; in French; docketed by JM.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:66.


